Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Agreement and General Release of Claims (“Release Agreement”) is entered
into as of this 27th day of October, 2010 (the “Effective Date”), by and between
Steven J. Klinger (the “Executive”) and Smurfit-Stone Container Corporation and
its subsidiaries (collectively, the “Company”).

 

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Employment Agreement of Steven J. Klinger that became effective as of
June 30, 2010 (the “Employment Agreement”), which requires that the Executive
execute and return to the Company an enforceable waiver and release agreement in
a form acceptable to the Company in order to receive certain separation benefits
under the Employment Agreement;

 

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Executive Retirement Agreement of Steven J. Klinger that became
effective as of June 30, 2010 (the “Retirement Agreement”);

 

WHEREAS, the Company and the Executive are parties to that certain restricted
stock unit award agreement and that certain stock option award agreement that
were issued to the Executive in accordance with Section 3(c) of the Employment
Agreement and the Company’s plan of reorganization in its Chapter 11 bankruptcy
cases (the “Chapter 11 Cases”) (collectively, the “Emergence Equity Grant
Agreements”);

 

WHEREAS, the Executive and the Company have agreed that the Executive shall
separate from his employment with the Company effective as of December 31, 2010;
and

 

WHEREAS, pursuant to the terms and conditions of the Employment Agreement, the
Company and the Executive desire to enter into this Release Agreement to, among
other things, set forth the terms of a release of claims against the Company by
the Executive.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Executive and the Company agree as
follows:

 

1.                                       The Executive’s Separation from
Employment.  The Company and the Executive acknowledge and agree that (a) the
Executive shall separate from his employment and from all officer positions with
the Company and its affiliates, effective as of the close of business on
December 31, 2010 (the “Separation Date”); and (b) the Executive hereby resigns
from, and no longer shall serve as a member of, the Company’s Board of Directors
(the “Board”) effective as of the Separation Date, in each case subject to any
acceleration of the Separation Date pursuant to Section 2 of this Release
Agreement.  The Company and the Executive agree that upon the Separation Date,
the Executive will incur a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
Regulation §1.409A-1(h) for purposes of the Employment Agreement, the Retirement
Agreement and this Release Agreement.

 

--------------------------------------------------------------------------------


 

2.                                       Transition Period.  Subject to the
terms of this Release Agreement and provided that the Executive complies with
this Release Agreement and does not revoke it pursuant to Section 9 herein, and
complies with his obligations under the Employment Agreement, the Executive
shall remain employed by the Company as its President and Chief Operating
Officer at his current base salary from the Effective Date through the
Separation Date, subject to, and in accordance with, the provisions of this
Release Agreement and the Employment Agreement (including without limitation,
the Company’s right to terminate the Executive’s employment prior to the
Separation Date pursuant to Section 4(a) of the Employment Agreement).

 

3.                                       Supplemental General Release
Agreement.  The Executive agrees to execute the Supplemental General Release
Agreement (“Supplemental Release Agreement”) attached hereto as Exhibit A within
21 calendar days after (but not before) the Separation Date in consideration of
the Company’s undertakings in this Release Agreement and the Employment
Agreement.

 

4.                                       Payments and Benefits Due to the
Executive.  The Company and the Executive acknowledge and agree that, subject to
the terms and conditions of this Release Agreement and the Employment Agreement,
and provided that the Executive signs and returns this Release Agreement to the
Company within 21 calendar days after his receipt thereof, signs and returns the
Supplemental Release Agreement to the Company as set forth in Section 3 above,
complies with this Release Agreement and the Employment Agreement (including
without limitation his post-employment obligations set forth in Sections 2(d), 8
and 9 of the Employment Agreement), and does not revoke this Release Agreement
or the Supplemental Release Agreement in accordance with their respective terms,
the Executive shall receive, subject to the terms of this Release Agreement and
the applicable provisions of the Employment Agreement, the payments and other
benefits set forth in Exhibit B of this Release Agreement, which is incorporated
in, and a part of, this Release Agreement.  The Executive acknowledges and
agrees that the amounts and benefits set forth in Exhibit B hereto include all
of the payments and benefits that the Executive would be entitled to receive
under the Employment Agreement in connection with his separation of employment
from the Company and that such payments and benefits shall be made or provided
(as applicable) at such time(s) as set forth in, and otherwise in accordance
with, the applicable provisions of the Employment Agreement (including, without
limitation, Sections 3(h) and 10 thereof), the Emergence Equity Grant
Agreements, the Retirement Agreement and/or the Company’s 2010 Management
Incentive Plan (“2010 MIP”) (each as applicable).  Notwithstanding anything to
the contrary in this Release Agreement or the Employment Agreement, the
Executive acknowledges and agrees that he shall not be entitled to receive the
payments and other benefits set forth in this Release Agreement or
Section 7(c) of the Employment Agreement if (a) prior to December 31, 2010,
notice is given of the termination of the Executive’s employment for Cause or of
the Executive’s resignation from his employment without Good Reason (each as
defined in the Employment Agreement); (b) he does not sign and return this
Release Agreement and the Supplemental Release Agreement as set forth herein;
(c) he signs and then later revokes either of them in accordance with their
respective terms; or (d) he fails to comply with his obligations under this
Release Agreement or the Employment Agreement.  All amounts paid pursuant to
this Release Agreement shall be reduced by required or authorized withholding
and deductions.

 

5.                                       Release of Claims.  The Executive, on
behalf of himself and anyone claiming through him or on his behalf, agrees to
release and hereby releases the Company and the other

 

2

--------------------------------------------------------------------------------


 

Released Parties (as defined in Section 6 below) with respect to any and all
claims, whether currently known or unknown, that the Executive now has, has ever
had, or may ever have against any of the Released Parties arising from or
related to any agreement, act, omission, or thing occurring or existing at any
time prior to or on the date on which Executive signs this Release Agreement. 
Without limiting the generality of the foregoing, the claims released by the
Executive hereunder include, but are not limited to:

 

(a)                                  all claims for or related in any way to the
Executive’s employment, compensation (including without limitation, any
incentive bonus compensation), other terms and conditions of employment, or
separation from employment with the Company or removal from any and all officer
and board of directors positions with any of the Released Parties, including
without limitation all claims that the Executive has or could have asserted in
the Company’s Chapter 11 Cases or pursuant to any agreement (as amended from
time to time) between the Executive and the Company that was effective prior to
the commencement of the Chapter 11 Cases;

 

(b)                                 all claims that were or could have been
asserted by the Executive or on his behalf: (i) in any federal, state, or local
court, commission, or agency; (ii) under any common law theory; or (iii) under
any employment, contract, tort, federal, state, or local law, regulation,
ordinance, or executive order; and

 

(c)                                  all claims that were or could have been
asserted by Executive or on his behalf arising under any of the following laws,
as amended from time to time:  the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
Employee Retirement Income Security Act, the Family and Medical Leave Act of
1993, United States Bankruptcy Code, the Illinois Human Rights Act, the Cook
County and Chicago Human Rights Ordinances, the Georgia Fair Employment
Practices Act of 1978 and the Missouri Human Rights Act.

 

Notwithstanding the foregoing, this release does not apply to any claims by the
Executive (x) to enforce this Release Agreement, the Retirement Agreement, or
the Emergence Equity Grant Agreements, or (y) for vested benefits that the
Executive is otherwise entitled to under any tax-qualified retirement plans or
other employee benefit arrangements, in accordance with the terms of those plans
or arrangements.

 

6.                                       Released Parties.  The term “Released
Parties” as used herein includes the Company and its divisions, subsidiaries,
affiliates, joint ventures and other related entities, and each of their
respective past, present, and future directors, officers, agents, employees, and
attorneys and the respective predecessors, successors, reorganized entities and
assigns of each of the foregoing individuals and entities, including without
limitation in connection with the Chapter 11 Cases.

 

7.                                       No Other Proceedings Initiated.  The
Executive represents and warrants that: (a) he has not filed or initiated any
legal, equitable, administrative, or other proceeding(s) against any of the
Released Parties; (b) no such proceeding(s) have been initiated against any of
the Released Parties on his behalf; (c) he is the sole owner of the actual or
alleged claims, demands, rights, causes of action, and other matters that are
released in this Release Agreement; (d) the

 

3

--------------------------------------------------------------------------------


 

same have not been transferred or assigned or caused to be transferred or
assigned to any other person, firm, corporation or other legal entity; and
(e) he has the full right and power to grant, execute, and deliver the releases,
undertakings, and agreements contained in this Release Agreement.  Without
limiting or otherwise affecting any provision of this Release Agreement, the
Executive further represents and warrants that he has not had, and currently
does not have, any federal, state or local discrimination, workers’
compensation, or other claims of any kind against any of the Released Parties.

 

8.                                       No Further Recovery.  The Executive
acknowledges and agrees that he accepts the consideration offered herein and
provided pursuant to the terms and conditions in the Employment Agreement
(including without limitation under Section 7(c) thereof) as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims released in this Release Agreement, the Supplemental Release
Agreement and in Section 20 of the Employment Agreement, and the Executive
expressly agrees that he is not entitled to receive any further payments,
benefits, or other compensation or recovery of any kind from the Company or any
of the other Released Parties with respect to such released claims.  The
Executive further agrees that in the event of any further proceedings whatsoever
based upon any matter released herein, the Company and each of the other
Released Parties will have no further monetary or other obligation of any kind
to the Executive, including without limitation any obligation for any costs,
expenses and attorneys’ fees incurred by or on behalf of the Executive.

 

9.                                       Age Discrimination Act
Acknowledgments.  The Executive acknowledges that: (a) he has read and
understands the terms and effect of this Release Agreement, and that this is the
full, complete, and final release of all claims (as specified in Section 5
above) against the Released Parties through the date of his execution of this
Release Agreement; (b) he releases and waives claims under this Release
Agreement including those under the federal Age Discrimination in Employment
Act, knowingly and voluntarily, in exchange for consideration in addition to
anything of value to which he already is entitled; (c) he hereby is and has been
advised that he should have his attorney review this Release Agreement before
signing it; (d) he has had twenty-one (21) calendar days in which to consider
whether to execute this Release Agreement; and (e) within seven (7) calendar
days from the date on which the Executive signs this Release Agreement, he may,
at his sole option, revoke the Release Agreement upon written notice to the
Company’s General Counsel, Smurfit-Stone Container Corporation, Six CityPlace
Drive, Creve Coeur, Missouri 63141.  This Release Agreement will not become
effective until this seven-day revocation period has expired without any
revocation by the Executive; and if the Executive revokes this Release
Agreement, it shall be null and void.

 

10.                                 Non-Admission.  Nothing in this Release
Agreement is intended to or will be construed as an admission by the Company or
any of the other Released Parties that any of them violated any law, interfered
with any right, breached any obligation or otherwise engaged in any improper or
illegal conduct with respect to the Executive or otherwise.  Each of the
Released Parties expressly denies any such illegal or wrongful conduct.

 

11.                                 Cancellation and/or Survival of Other
Agreements.  The Executive and the Company acknowledge and agree that,
notwithstanding any provision to the contrary in this Release Agreement: 
(a) the Employment Agreement is hereby cancelled in its entirety, is null

 

4

--------------------------------------------------------------------------------


 

and void, and shall be of no further force or effect as of the Separation Date,
provided that Sections 2(d), 3(h) and 6-23 (inclusive) of the Employment
Agreement shall survive the termination of the Employment Agreement and the
Executive’s separation from his employment, and further provided that the
Executive shall remain subject to, and shall comply with, all such surviving
provisions of the Employment Agreement in accordance with their terms; and
(b) the Retirement Agreement and the Executive’s Emergence Equity Grant
Agreements shall continue in full force and effect in accordance with their
terms.

 

12.                                 Assignment.  This Release Agreement is
enforceable by the Company and its Affiliates and may be assigned or transferred
by the Company to, and shall be binding upon and inure to the benefit of, any
parent, subsidiary or other Affiliate of the Company or any entity which at any
time, whether by merger, purchase, or otherwise, acquires all or substantially
all of the assets, stock or business of the Company (including, without
limitation, any successor and/or reorganized entit(ies) of the Company or any of
its Affiliates upon its emergence from bankruptcy).  The Executive may not
assign this Release Agreement during his life.  Upon Executive’s death, this
Release Agreement will inure to the benefit of the Executive’s heirs, legatees
and legal representatives of the Executive’s estate.

 

13.                                 Severability.  Each provision of this
Release Agreement will be interpreted so as to be effective and valid under
applicable law.  If any provision of this Release Agreement is held invalid or
unenforceable for any reason (after any such modification or limitation pursuant
to the preceding sentence, as applicable), such provision will be ineffective
only to the extent of such invalidity or unenforceability without invalidating
the remainder of such provision or the remaining provisions of this Release
Agreement.

 

14.                                 Entire Agreement, Amendment, and
Non-Waiver.  Except as otherwise provided in Sections 2, 4 and 11 hereof, this
Release Agreement embodies the entire agreement and understanding of the parties
hereto with regard to the matters described herein and supersedes any and all
prior and/or contemporaneous agreements and understandings, oral or written,
between said parties regarding such matters.  This Release Agreement may be
modified only in a written agreement signed by both the Executive and the
Company’s authorized representative.  Any party’s failure to enforce this
Release Agreement in the event of one or more events which violate this Release
Agreement shall not constitute a waiver of any right to enforce this Release
Agreement against subsequent violations.

 

15.                                 Notice, Forum Selection, Headings and
Governing Law.  Any notices given pursuant to this Release Agreement shall be
provided as set forth in Section 12 of the Employment Agreement (except as
otherwise expressly set forth in Section 9 of this Release Agreement).  The
parties hereby irrevocably consent to, and agree not to object or assert any
defense or challenge to, the jurisdiction and venue of the state and federal
courts sitting in Chicago, Illinois, and agree that any claim under this Release
Agreement may be brought in any such court.  In any action or proceeding to
enforce this Release Agreement, the non-prevailing party shall pay for any and
all costs and expenses (including without limitation reasonable attorneys’ fees)
of the prevailing party to the maximum extent permissible by applicable law. 
The Section headings in this Release Agreement are for convenience of reference
only and are not to be considered in the construction or interpretation of the
provisions of this Release Agreement. This Release Agreement will be construed
and interpreted in accordance with the

 

5

--------------------------------------------------------------------------------


 

internal laws of the State of Illinois, without regard to its conflict of laws
rules.  In the event of a conflict between this Release Agreement and a
surviving provision of the Employment Agreement, the terms of the Employment
Agreement shall prevail.  In the event of a conflict between this Release
Agreement and the Retirement Agreement, the Retirement Agreement shall prevail.
In the event of a conflict between this Release Agreement and an Emergence
Equity Grant Agreement, such Emergence Equity Grant Agreement shall prevail.

 

16.                                 Counterparts.  This Release Agreement may be
executed in counterparts, each of which taken together will constitute one and
the same instrument.

 

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY UNDERSTAND EACH
OF ITS TERMS, AND THAT THEY INTEND TO BE BOUND THERETO.

 

 

STEVEN J. KLINGER

 

SMURFIT-STONE CONTAINER

 

 

CORPORATION

 

 

 

 

/s/ Steven J. Klinger

 

By:

/s/ Ralph F. Hake

 

 

 

 

 

Date:

October 27th, 2010

 

Title:

Chairman

 

 

 

 

 

 

Date:

October 27, 2010

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL GENERAL RELEASE AGREEMENT

 

This Supplement General Release Agreement (“Supplemental Release Agreement”) is
entered into by and between Steven J. Klinger (the “Executive”) and
Smurfit-Stone Container Corporation and its subsidiaries (collectively, the
“Company”).  In consideration of the mutual promises herein and in the parties’
Agreement and General Release of Claims (“Release Agreement”) and that certain
Amended and Restated Employment Agreement of Steven J. Klinger that became
effective as of June 30, 2010 (the “Employment Agreement”), and for other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Executive and the Company agree as follows:

 

1.                                       Release of Claims.  The Executive, on
behalf of himself and anyone claiming through him or on his behalf, agrees to
release and hereby releases the Company and the other Released Parties (as
defined in the Release Agreement) with respect to any and all claims, whether
currently known or unknown, that the Executive now has, has ever had, or may
ever have against any of the Released Parties arising from or related to any
agreement, act, omission, or thing occurring or existing at any time prior to or
on the date on which Executive signs this Supplemental Release Agreement. 
Without limiting the generality of the foregoing, the claims released by the
Executive hereunder include, but are not limited to:  (a) all claims for or
related in any way to the Executive’s employment, compensation, other terms and
conditions of employment, or separation from employment with the Company or
removal from any and all officer and board of directors positions with any of
the Released Parties, including without limitation all claims that the Executive
has or could have asserted in the Company’s Chapter 11 bankruptcy proceedings
(“Chapter 11 Cases”) or pursuant to any agreement (as amended from time to time)
between the Executive and the Company that was effective prior to the
commencement of the Chapter 11 Cases; (b) all claims that were or could have
been asserted by the Executive or on his behalf: (i) in any federal, state, or
local court, commission, or agency; (ii) under any common law theory; or
(iii) under any employment, contract, tort, federal, state, or local law,
regulation, ordinance, or executive order; and (c) all claims that were or could
have been asserted by Executive or on his behalf arising under any of the
following laws, as amended from time to time:  the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, Employee Retirement Income Security Act, the Family and
Medical Leave Act of 1993, United States Bankruptcy Code, the Illinois Human
Rights Act, the Cook County and Chicago Human Rights Ordinances, the Georgia
Fair Employment Practices Act of 1978 and the Missouri Human Rights Act. 
Notwithstanding the foregoing, this release does not apply to any claims by the
Executive (x) to enforce the Release Agreement, this Supplemental Release
Agreement, the Retirement Agreement, or the Emergence Equity Grant Agreements,
or (y) for vested benefits that the Executive is otherwise entitled to under any
tax-qualified retirement plans or other employee benefit arrangements, in
accordance with the terms of those plans or arrangements.

 

2.                                       No Other Proceedings Initiated.  The
Executive represents and warrants that: (a) he has not filed or initiated any
legal, equitable, administrative, or other proceeding(s) against any of the
Released Parties; (b) no such proceeding(s) have been initiated against any of
the Released Parties on his behalf; (c) he is the sole owner of the actual or
alleged claims,

 

A-1

--------------------------------------------------------------------------------


 

demands, rights, causes of action, and other matters that are released in this
Supplemental Release Agreement; (d) the same have not been transferred or
assigned or caused to be transferred or assigned to any other person, firm,
corporation or other legal entity; and (e) he has the full right and power to
grant, execute, and deliver the releases, undertakings, and agreements contained
in this Supplemental Release Agreement.  Without limiting or otherwise affecting
any provision of this Supplemental Release Agreement, the Executive further
represents and warrants that he has not had, and currently does not have, any
federal, state or local discrimination, workers’ compensation, or other claims
of any kind against any of the Released Parties.

 

3.                                       Non-Admission.  Nothing in this
Supplemental Release Agreement is intended to or will be construed as an
admission by the Company or any of the other Released Parties that any of them
violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to the
Executive or otherwise.  Each of the Released Parties expressly denies any such
illegal or wrongful conduct.

 

4.                                       Age Discrimination Act
Acknowledgments.  The Executive acknowledges that: (a) he has read and
understands the terms and effect of this Supplemental Release Agreement, and
that this is the full, complete, and final release of all claims (as specified
in Section 1 above) against the Released Parties through the date of his
execution of this Supplemental Release Agreement; (b) he releases and waives
claims under this Supplemental Release Agreement including those under the
federal Age Discrimination in Employment Act, knowingly and voluntarily, in
exchange for consideration in addition to anything of value to which he already
is entitled; (c) he hereby is and has been advised that he should have his
attorney review this Supplemental Release Agreement before signing it; (d) he
has had twenty-one (21) calendar days in which to consider whether to execute
this Supplemental Release Agreement; and (e) within seven (7) calendar days from
the date on which the Executive signs this Supplemental Release Agreement, he
may, at the his sole option, revoke the Supplemental Release Agreement upon
written notice to the Company’s General Counsel, Smurfit-Stone Container
Corporation, Six CityPlace Drive, Creve Coeur, Missouri 63141.  This
Supplemental Release Agreement will not become effective until this seven-day
revocation period has expired without any revocation by the Executive; and if
the Executive revokes this Supplemental Release Agreement, it shall be null and
void.

 

5.                                       Entire Agreement, Amendment, and
Non-Waiver.  Except as otherwise provided in Sections 2, 4 and 11 of the Release
Agreement, this Supplemental Release Agreement and the Release Agreement embody
the entire agreement and understanding of the parties hereto with regard to the
matters described herein and supersedes any and all prior and/or contemporaneous
agreements and understandings, oral or written, between said parties regarding
such matters.  This Supplemental Release Agreement may be modified only in a
written agreement signed by both the Executive and the Company’s authorized
representative.  Any party’s failure to enforce this Supplemental Release
Agreement in the event of one or more events which violate this Supplemental
Release Agreement shall not constitute a waiver of any right to enforce this
Supplemental Release Agreement against subsequent violations.

 

6.                                       Forum Selection, Headings and Governing
Law.  The parties hereby irrevocably consent to, and agree not to object or
assert any defense or challenge to, the jurisdiction and

 

A-2

--------------------------------------------------------------------------------


 

venue of the state and federal courts sitting in Chicago, Illinois, and agree
that any claim under this Supplemental Release Agreement may be brought in any
such court.  In any action or proceeding to enforce this Agreement, the
non-prevailing party shall pay for any and all costs and expenses (including
without limitation attorneys’ fees) of the prevailing party.  The
Section headings in this Supplemental Release Agreement are for convenience of
reference only and are not to be considered in the construction or
interpretation of the provisions of this Supplemental Release Agreement. This
Supplemental Release Agreement will be construed and interpreted in accordance
with the internal laws of the State of Illinois, without regard to its conflict
of laws rules.  In the event of a conflict between this Supplemental Release
Agreement and a surviving provision of the Employment Agreement, the terms of
the Employment Agreement shall prevail.  In the event of a conflict between this
Supplemental Release Agreement and the Release Agreement, the terms of the
Release Agreement shall prevail.  In the event of a conflict between this
Supplemental Release Agreement and the Retirement Agreement, the Retirement
Agreement shall prevail. In the event of a conflict between this Supplemental
Release Agreement and an Emergence Equity Grant Agreement, such Emergence Equity
Grant Agreement shall prevail.

 

7.                                       Counterparts.  This Supplemental
Release Agreement may be executed in counterparts, each of which taken together
will constitute one and the same instrument.

 

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY UNDERSTAND EACH
OF ITS TERMS, AND THAT THEY INTEND TO BE BOUND THERETO.

 

 

STEVEN J. KLINGER

 

SMURFIT-STONE CONTAINER

 

 

CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUMMARY OF PAYMENTS AND BENEFITS TO BE PAID

OR PROVIDED TO THE EXECUTIVE IN CONNECTION

WITH HIS SEPARATION FROM HIS EMPLOYMENT(1)

 

a)              Payment for any accrued but unpaid Base Salary as of the
Separation Date;

 

b)             Payment for any accrued but unused vacation time as of the
Separation Date, as determined in accordance with the Company’s policies in
effect as of the Separation Date;

 

c)              Payment for any unreimbursed expenses existing as of the
Separation Date, pursuant to Section 3(e) of the Employment Agreement;

 

d)             Payment of the amount that the Executive would have earned under
the Company’s 2010 MIP based upon the Executive having been employed by the
Company for the entire 2010 MIP plan year, subject to a $30,000 reduction in
accordance with the terms and conditions of Section 3(b) of the Employment
Agreement;

 

e)              $5,000,000 in a lump sum in accordance with the terms and
conditions of Section 7(c)(ii) of the Employment Agreement;

 

f)                Continued benefit coverage under the Company’s health, dental,
and vision plans for the two-year period following the Separation Date (unless
the Executive becomes eligible for other coverage as described in
Section 7(c)(iv) of the Employment Agreement);

 

g)             Outplacement services with a value not to exceed $50,000 in
accordance with the terms and conditions of Section 7(c)(vi) of the Employment
Agreement;

 

h)             Accelerated vesting with respect to 247,826 of the shares of the
Company’s common stock subject to the Executive’s emergence equity Stock Option
Award Agreement dated June 30, 2010;

 

i)                 Accelerated vesting with respect to 78,261 of the shares of
the Company’s common stock subject to the Executive’s emergence equity
Restricted Stock Unit Award Agreement dated June 30, 2010;

 

j)                 Two years of continued credit under the Executive’s
Retirement Agreement, in accordance with the terms and conditions of
Section 7(c)(vii) of the Employment

 

--------------------------------------------------------------------------------

(1) Such payments and benefits will be payable and/or provided at such times as
set forth in, and otherwise subject to and in accordance with, the terms and
conditions of the Release Agreement, the Employment Agreement, the applicable
Emergence Equity Grant Agreement, the Retirement Agreement and/or the 2010 MIP
(each as applicable).

 

B-1

--------------------------------------------------------------------------------


 

Agreement, that will provide him with a total unfunded retirement benefit
payable in five equal installments starting April 1, 2021, with each installment
estimated based upon current interest rates to be approximately $353,000 (actual
payments shall be determined based upon the interest rate in effect at the
payment commencement date); and

 

k)              Any 280G gross-up payments, to the extent provided for by
Section 11 of the Employment Agreement, in accordance with the terms and
conditions of Section 11 of the Employment Agreement.

 

B-2

--------------------------------------------------------------------------------